DETAILED ACTION
Status of the Claims
	Claims 1-5 and 7-21 are pending in the instant application. Claims 5, 11-12, 17 and 18 have been withdrawn based upon Restriction/Election. Claims 1-4, 7-10, 13-16 and 19-21 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/12/2012, the filing date of the U.S. Provisional Application No. 61/736,100.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4, 7-10, 13-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of creating a drug carrier formulation for the disclosed embodiments such as increasing the solubility/inhibiting crystallization of JP4-039 (i.e. a first compound) using the “interactive group” Fmoc-(tBoc)Lys-OH (Table 3, row 11, “second compound” is Fmoc) when combined with PEG5000-X-Oleate where X is an lysine-Fmoc pendant conjugate (“hydrophilic domain” is PEG5000, “hydrophobic domain” is oleate), and drug carrier formulation is a plurality of PEG-lipopeptide micelles (i.e. drug carrier nanoparticles) using particular Drug:Carrier ratios (Table 4), does not reasonably provide enablement for achieving the claimed method(s) with all of the generic ingredients (i.e. any “first compound”, any “second compound”, any “interactive agent”, any “hydrophilic domain”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Scope of the Claimed Invention:
	Applicant claims a method of creating a formulation for loading of a first compound, comprising:
	mixing an interactive agent which is a conjugate of an amino acid or a peptide and at least one second compound comprising at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction, or a conjugate of the interactive agent and a hydrophilic polymer with the first compound in an aqueous medium to determine if the at least one group exhibits suitable affinity for the first compound such that the solubility fraction of the first compound in the aqueous medium is increased in the mixture, 
	 forming an amphiphilic compound by conjugating at least one interactive agent previously determined to increase the solubility fraction of the first compound in the aqueous medium via the amino acid or the peptide in the at least one interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain, the at least one interactive agent being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one interactive agent being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, 
	and combining a plurality of molecules of the first compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic compound form nanostructures into which molecules of the plurality of molecules of the first compound are loaded (instant claim 1).
Disclosure of the Prior Art:
	Slaughter et al.1 teaches that “Amphiphilic block copolymers that assemble into micelles in aqueous solutions have found several applications in drug delivery. Biocompatible micelles can be used to solubilize, stabilize and delivery pharmaceutical agents. […] Polymeric PEG-based micelles exhibit potential as delivery vessels for pharmaceuticals by likely overcoming obstacles such as poor water solubility of drug candidates, drug bioavailability, and other harmful side-effects via encapsulation of hydrophobic compounds in the micelle inner core hydrophobic environment.” (p. 3879, col. 1, lines 1-5 & 17-23). Slaughter et al. discloses poly(ethylene glycol) monomethylether-fluorocarbon-DSPE conjugate and micelles produced from the same (p. 3880, Figure 1). Slaughter et al. teaches that “The phospholipid DSPE was chosen because it is known to assist in encapsulation of compounds such as anticancer drugs doxorubicin and paclitaxel as well as the toxic fungicide amphotericin-B. Its use in the synthesis of PEG-lipid conjugates for assembly into micelles is well established.” (p. 3880, col. 2, 2nd paragraph). Slaughter et al. further discloses mPEG having a molecular weight of 5000 g/mol was used p. 3880, col. 2, 3rd paragraph).
	Arien et al. (“Prediction of drug solubility in amphiphilic di-block copolymer micelles: the role of polymer-drug compatibility,” 2007, Pharmazie, Vol. 62, No. 7, pp. 499-540) teaches a study to assess the predictive computational approaches for estimating drug solubility in hydrated micelles formed from di-block copolymers of polyethylene glycol (PEG) and random copolyesters of ɛ-caprolactone (CL) and trimethylene carbonate (TMC) using drug-polymer compatibility as assessed through Flory-Huggins interaction parameter (χ) […] The data suggests that prediction of drug solubilization of block copolymer-based micelles may be facilitated by assessing the compatibility of the drug for the component polymeric domains.” (abstract, see whole document).
	Claire et al. (“The use of Nano Polymeric Self-Assemblies Based on Novel Amphiphilic Polymers for Oral Hydrophobic Drug Delivery,” Pharmaceutical research Vol. 29, No. 3 (2012), pp. 782-794) teaches the use nano-polymeric self-assembled amphiphilic polymers having a core-shell structure such as polymeric micelles (see whole document). Claire et al. discloses a novel poly(allylamine) (PAA) modified with different types and levels of aromatic pendant groups (Fluorenylmethoxy carbonyl (fmoc) and dimethylamino-1-napthalenesulfonyl (dansyl) on the enhancement of hydrophobic drug solubility and oral absorption (Fig. 1). […] compared to cholesteryl grafted PAA (Ch) that was recently demonstrated as a potential cancer therapy for parenteral delivery.” (p. 783, col. 2, lines 1-9). Claire et al. teaches that propofol, griseofulvin and prednisolone were loaded into PAAs, and particle size and morphology of the drug loaded self-assemblies were characterized (abstract-Methods), and the results indicate that drug-encapsulated self-assemblies typically have hydrodynamic size of 300-400 nm, and dansyl10 (PAA modified with 10 mol % dansyl) exhibited universal drug solubilizer property and Fmoc polymers resulted in modest drug solubility improvement (abstract-results).
Disclosure of the Instant Application:
	The instant Specification discloses methods of creating formulations including amphiphilic polymers that include pendant interactive groups conjugated to the amphiphilic polymer molecules through an amino acid moiety (p. 1-6). The instant Specification discloses that: “In most cases, a hydrophobic group is covalently bonded to a hydrophilic group without any interfacial region or intermediate domain.” And “In general the interfacial region (that is, the region between the hydrophilic head and the hydrophobic tail) of amphiphilic surfactants is underappreciated in the drug formulation process or practice. However, the interfacial region should be viewed with much more importance according to the thermodynamic principles for drug formulation. In that regard, and without limitation to any mechanism, a poorly water-soluble drug with only moderate hydrophobicity will have a stability issue for lipid-based system because the drug is too hydrophilic for the oil core, while too hydrophobic for the aqueous phase. Over time, drug migration from the initial oil core towards the interface will result from this poor compatibility issue. Migration will stop at the interface region because the poorly water-soluble drug will not migrate into the aqueous phase. The resulting increased local concentration at the interface region will trigger a supersaturation condition locally for the drug, followed by crystallization/precipitation of the active pharmaceutical ingredient that eventually leaves the formulation. The increased local concentration at the interface regions thereby causes destabilization of the formulations. Such a mechanism explains why many traditional lipid-based formulations have low loading capacity and instability issues for compound/drugs which exhibit poor water-solubility, but are only moderately hydrophobic by nature.” (p. 11, [52]).
	The instant Specification discloses that: “The interactive segments or domains act as compound/drug interactive domains (for example having an affinity for the compound/drug) and may, for example, be screened from a small molecule library. Drug interactive motifs, compounds or groups, once identified, may be incorporated into the amphiphilic agent or molecule in a modular fashion to form drug-interactive domains. For example, such domains may be installed between a lipid or hydrophobic anchor, and a polyalkylene oxide (for example, polyethylene glycol or PEG) or other hydrophilic groups (for example, charged or hydrophilic residues). The overall structure has surfactant activity with a drug-interactive domain located at the interface of water (hydrophilic) and oil (hydrophobic) phases. While potentially suitable for use with all hydrophobic or hydrophilic compounds, such a design accommodates compounds with moderate hydrophobicity or hydrophilicity better than previous formulations. In addition, polymers with branched or linear backbone configuration containing sufficient quantities of drug interactive domains as the pending groups can form complexes with drugs as well. The agents/molecules hereof have broad utility for drug molecules with diverse structures. In a number of embodiments hereof, no hydrophobic segments, regions or domains are present in the carrier agent formulations hereof. In that regard, a drug interactive domain, once identified, may be incorporated with or attached to a hydrophilic group.” (p. 11, last line through p. 12, 1st paragraph).
	While the instant Specification suggests that any hydrophilic/interfacial drug-interactive/hydrophobic domains can be used the disclosure is limited in what is actually demonstrated and clearly shows examples within the scope of the claims that do not work. Thus, the claims are not enabled to achieve the claimed method with all of the scope of the generic ingredients with no specific method steps, specific reaction conditions, workable amounts and ratios etc. in the claims. For instance, the Specification discloses that: “In studies with ECGC, it was discovered that despite the fact that ECGC is fairly water soluble compound in phosphate buffered saline or PBS, its multi aromatic ring structure facilitated an interaction with PEG-Fmoc4-lipopeptide and resulted in a complex that is soluble within certain drug to carrier ratios, but fell out of solution when the drug to PEG-Fmoc4-lipopeptide ratios exceeded a critical threshold. This result is a clear indication that complex formation between the two entities had occurred. Further, it was found that free ECGC in aqueous solution was readily oxidized when exposed to air into yellow colored products over 24 hrs of time after a solution was prepared in PBS, but the ECGC-lipopeptide complex prevented or slowed the oxidation reaction upon storage over a week period of time. The exact mechanism for the protection of ECGC against oxygen in the form of complex is unknown. Without limitation to any mechanism, it is believed that having the drug in a relatively hydrophobic environment that is less accessible to dissolved oxygen and the shielding effect from lipopeptides containing UV-absorbing Fmoc-groups may have contributed to the slowing of the oxidation process.” [emphasis added](p. 17, [69]).
	Additionally, the Specification discloses that: “Dilution of an alcoholic solution of JP4-039 with saline instantaneously triggers crystal formation as a result of limited water solubility and high crystalline properties of this compound. We identified several readily available amino acid derivatives with different N-protecting groups that are capable of inhibiting the crystallization of JP4-039 in aqueous solution. Microscopic studies indicated one of the lysine derivatives effectively reduced the size as well as the number of JP4-039 crystals in saline in a dose-dependent manner, and eventually completely eliminated the formation of JP4-039 crystals at sufficient quantities. In several studies, we compared a group of ɛ-Boc-lysine derivatives bearing various modifying groups on the a-NH2 position. Based on the ability of crystal inhibition at varied molar ratios, the amino acids with the bulkiest Fmoc were found to be the most potent, followed by the amino acids with midsized iso-butyloxycarbonyl and benzyloxycarbonyl (Cbz) groups, while the amino acids with compact t-Boc and the smallest acetyl group were the least effective (Table 3).” [emphasis added](p. 19, [72]).
Discussion:
	In view of the above it is clear that the as-claimed invention is not enabled for the scope of the claimed invention because the instantly rejected claims do not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, specifically, without meeting certain ratios, doses, and other reaction conditions for all of the numerous permutations of the different types of ingredients and reaction combinations that actually will result to the intended claimed formulation (e.g. the claim is completely open with regard to component types, amounts, reaction conditions, etc.). And while the steps of mixing and combining are comparatively trivial, “forming an amphiphilic compound by conjugating at least one interactive agent previously determined to increase the solubility fraction of the first compound in the aqueous medium via the amino acid or the peptide in the at least one interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain, the at least one interactive agent being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one interactive agent being different from the at least one hydrophilic domain and from the at least one hydrophobic domain….”As discussed above, the specification shows that not every combination actually work. Indeed, the claims are otherwise so broad that one of ordinary skill in the art would be left to figure out which combinations and at which conditions actually form the recited amphiphilic compound specified in this limitation. There is undue experimentation that one of ordinary skill in the art would have to go through to find out which components, which amounts or ratios, which reaction conditions, what type of functional groups, etc., have to be utilized to achieve the selection.

Claims 1-4, 7-10, 13-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description Rejection.
Scope of the Claimed Invention:
	Instant claim 1 is discussed above.

Disclosure of the Instant Application:
	The instant Specification discloses that: “Amphiphilic agents (which have a hydrophilic segment or head and a hydrophobic segment or tail) such as surfactants and various lipid-based formulations, such as micelles, emulsion, cream, liposome, solid-lipid nanoparticles are frequently used formulation systems for poorly soluble drugs.” (p. 2, [05]). And that “The systems, methods and compositions hereof provide a strategy to reduce or eliminate the difficulties of formulation problems associated with traditional amphiphilic formulations.” specifically including “ compound/drugs which exhibit poor water-solubility, but are only moderately hydrophobic by nature.” (p. 11, [52]-[53]).
	 “In one aspect, a method of creating a formulation for a compound includes determining a compound interactive agent comprising at least one group that interacts with the compound, creating a carrier agent by conjugating or attaching at least one compound interactive domain including the at least one group that interacts with the compound with/to at least one hydrophilic domain, and combining the compound and the carrier agent to create the formulation. In a number of embodiments, creating the carrier agent further includes conjugating or attaching the at least one compound interactive domain with/to at least one hydrophobic domain so that the at least one compound interactive domain is positioned between the at least one hydrophilic domain and the at least one hydrophobic domain.” (p. 2, [07]).
	“In a number of embodiments, the hydrophilic oligomer or the hydrophilic polymer is a polyalkylene oxide, a polyvinylalcohol, a polyacrylic acid, a polyacrylamide, a polyoxazoline, or a polypeptide. In a number of embodiments, the polyalkylene oxide is a polyethylene glycol. The at least one hydrophilic domain may, for example, include at least one ionic group. In a number of embodiments, the at least one hydrophilic domain includes at least one carboxylic acid group, at least one amine group, at least one saccharide group, or at least one polysaccharide group.” (p. 2, [08]).
	“PEG chains may be used in the hydrophilic segments hereof. PEG chains may, for example, be replaced with other hydrophilic groups, including, for example, carboxyl or amine groups that have hydrophilic properties, or other hydrophilic polymers, sugars, etc.” ([61]).
	“In a number of embodiments, the bottom-up approach hereof begins with selecting a drug interactive domain, followed by constructing the carrier agents (for example, amphiphilic agents, surfactants or polymers), and further development into, for example, a formulation such as a micelle formulation, an emulsion formulation, a liposome formulation, a hydrogel formulation or another formulation for a specific drug. One may also use natural or synthetic molecules that contain drug/compound interactive functionality and install these molecules into surfactants to generate molecules with, for example, hydrophilic, interactive and hydrophobic orientation. Such motifs may work together with the hydrophobic domain/segment to bind/dissolve/associate with a particular agent The design principles hereof may be extended to many drugs using, for example, lipidic and polymeric systems for improved in vivo drug delivery. In that regard, the present approach provides broad  utilities for formulating various types of therapeutics that are moderately hydrophobic or moderately hydrophilic and cannot be effectively formulated with traditional formulations.” (p. 16, [66]).
	“For example, the utility of multi-chain PEGylated micelle-forming amphiphilic agents or surfactants for additional hydrophobic as well as hydrophilic agents has been demonstrated as set forth in the representative examples of Table 1 below. Examples of hydrophobic and bulky molecules include JP4-039, […]”. (p. 16, [67]).
	The instant Specification discloses the PEG-lipopeptide species as follows:
PEG2000-FmocLys-Oleate, PEG2000-Lys(FmocLys-Oleate)2, PEG1000-FmocLys-FmocLys-Lys-di-Oleate, and PEG1000-Lys[Lys(FmocLys-Oleate )2]2 (p.21, Table 4; Figure 2).
The instant Specification discusses the problem of the specific drug JP4-039 in forming crystals (“Dilution of an alcoholic solution of JP4-039 with saline instantaneously triggers crystal formation […].”). (p. 19, [072]), and describes the conjugation of amino acid species including: Boc-Phe-OH, Cbz-Tyr-OH, Cbz(Isb)-Lys-OH, Di-(tBoc)-Lys-OH, Cbz-β-Ala-OH, tBoc-( Cbz )-Lys-OH, Cbz-(tBoc )-Lys-O H, Di-(Cbz)-Lys-OH, Isb-(Cbz)-Lys-OH, Fmoc-(tBoc)-Lys-OH, Ace-(Cbz)-Lys-OH, CBz-(Ace )-Lys-OH, and Benz-Phe-OH, as improving the solubility of JP4-039 in Table 3 (In Table 3, the followings designations are used: U-Initially soluble but unstable after 5 min; V-forming vesicles; I-insoluble; and S-soluble.) at various “Molar ratios” (5, 10, 20, 30, 40 and 50) (Table 3, row 1). Where Applicants espouse Fmoc as best group for inhibiting crystal formation in JP4-039 formulations: “Of the groups in the representative studies of Table 3, we experimentally identified Fmoc amine-protecting group as the most potent drug-interactive group for JP4-039.” (p. 20, [073]).   Thus, while one can screen a particular compound interactive group such as Fmoc for compounds whose solubility is improved, the current claims encompass a vast genus of broadly undefined “compound interactive groups” and undefined “compounds” that have widely disparate structures and would be unpredictable based on Table 3 of the Specification.  Determining one unknown with another unknown to hopefully find combinations of “compound interactive groups” and “compounds” whose solubility is increased does not adequately satisfy the written description requirement.  "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Defining the genus of “compound interactive group” merely by function, e.g., “which increases the solubility fraction of the compound…” is insufficient.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Discussion:
	The instant specification provides limited examples within the scope of the claimed method of creating a formulation for a compound including creating an amphiphilic compound, and specifically limited with respect to the “hydrophilic domain” the “hydrophobic domain” and the “compound interactive domain. Instant claim 1 is generic to any “hydrophilic domain”, any “hydrophobic domain” and any “compound interactive domain” comprising any compound interactive group, encompassing a vast genus of possible different structures where the Specification provides limited guidance in terms of Examples all of which include PEG as the hydrophilic domain (i.e. group), Oleic acid as the hydrophobic domain (i.e. group) and Lysine-Fmoc as the compound interactive domain (i.e. group). Accordingly, with respect to the actual structure of the “formulation” in Applicants “method of creating a formulation”, only claim 14 includes polyethylene glycol (PEG) as the hydrophilic domain. None of the instant claims limit the hydrophobic domain to oleic acid, and the instant Specification does not exemplify any of the claimed species of “hydrophobic domain” (instant claim 10, reciting “at least one lipid” of which oleic acid is a member). And with respect to the “compound interactive domain” the instant Specification does provide some guidance as to the Examples in Table 3, however the species fluorenylmethyloxycarbony (Fmoc) and carbobenzyloxy (Cbz or Z) are actually used in the “method of creating a formulation” (Figures 1, and particularly Figure 2, species Fmoc and Z (inset)).
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to a genus, i.e., a method of making a formulation including an amphiphilic compound including a “hydrophilic domain” a “hydrophobic domain” and a “compound interactive domain”. Instant claim 1 is generic to any species within these broadly generic chemical classes (i.e.   “hydrophilic domain” a “hydrophobic domain” and a “compound interactive domain”).
	Specifically, with respect to the step of “determining”, the instant specification discloses that: “The motifs may, for example, additionally or alternatively be predicted theoretically based on the known structural features of a particular agent, such as charge properties, aromatic ring structures, hydrogen bonding potential, etc. A naphthylacetyl group, for example, is predicted and experimentally confirmed to be as active as an FMOC group.” (p. 13, [57]). Which clearly suggests a mental step. Additionally, the number of amino acids and peptide groups that exist is larger than those disclosed in the as-filed Application, and particularly those described in Table 3 which is limited to only a few species within the broader genus. Instant claim 14 appears to not require the step of “determining” at all as the claim requires that “the interactive domain comprises at least one fluorenylmethoxycarbonyl group”, which has already been determined. Specifically with respect to instant claim 6, it is not clear what “determining a soluble fraction of the compound in the aqueous medium” actually means in terms of the required mole fraction per Table 3 of the instant specification which describes from “Molar ratios” of 5, 10, 20, 30, 40 and 50. Thus, the step of “determining” should make clear what the factor(s) that trigger the determining (or selection) of the “compound interactive agent” should be.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Response to Arguments:
	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
	Applicant’s argument that “In view of the specification and knowledge in the art, one skilled in the art can readily determine second compounds which include at least one group that physically/physiochemically interact with the first compound via hydrogen bonding, via charge interaction or via π-π interaction. Many representative examples of such compounds including such groups are provided in the specification. Moreover, the experiments required for determining a suitable interactive agent are routine in nature and well set forth via example in the specification. As set forth previously, determining a drug interactive agent for the representative drug JP4-039, the results of which are summarized in Table 3, is a representative example of an optimization in determining a drug interactive group2 for use in the formulation hereof. Table 3 is simply a representative example of determining an optimal compound interactive agent which increases a solubility fraction of the compound in an aqueous medium. In the representative example of Table 3, various amino acids conjugated with various potential drug interactive groups to form drug interactive agents which are tested to determine which of the drug interactive agents increases a solubility fraction of the drug in an aqueous medium as described above. Certain proposed drug interactive agents were found to increase the solubility fraction better than others. Of the drug interactive agents tested, Fmoc-(tBoc)Lys-OH provided the best or optimal results. Table 3, the discussion thereof in the specification, the remainder of the specification and the drawings provide a routine methodology by which one skilled in the art, given, for example, knowledge in the art of compound interactions via hydrogen bonding, via charge interaction or via π-π interaction, may readily determine a suitable (as well as optimal) drug interactive agent via the claimed method.” (paragraph bridging pp. 13-14), is acknowledged. Applicant further argues that after determining a suitable “compound interactive agent,” “Compounds suitable to form hydrophobic domains and hydrophilic domains in self assembling amphiphilic compounds are well known to those skilled in the chemical arts. Numerous examples are provided in the specification.” (paragraph bridging pp. 14-15). And concludes that “Applicant respectfully asserts that the method set forth m claim l is adequately described in the specification and claims such that one skilled in the art would conclude that the Applicant was in possession of the claimed method.” (p. 15, 3rd paragraph).
	In response the examiner argues that the rejected claims provide no standard necessary for establishing which “compound interactive agent” should be selected based on “the solubility fraction” increase in the “aqueous medium”, that is what “suitable affinity” is required for selection of the “compound interactive agent”. Based on the instantly recited claims in view of the disclosure in Table 3, none of the “drug-interactive groups” would be excluded from the claims, therefore the selection method is all-encompassing (i.e. almost a “single means claim” - MPEP §2164.08(a)). The examiner particularly notes that the lack of written description is clearly evident because of the breadth of scope of the claimed constituents required to perform the method(s) where the claims are generic to a vast number of the “first compound” or the “second compound” (which can be the same), the “hydrophilic domain”, the “hydrophobic domain”. Additionally, the Specification uses the phrase “aqueous solution3” throughout where the claims recite “aqueous medium”. The methods clearly encompass a vast number of permutations of chemical group(s) that increase the solubility of “a first compound” including a prodrug formulations (i.e. where the first compound and the second compound are the same, and both are released). Additionally, the claims require forming an amphiphilic compound without the necessary steps of doing the same, as well as combining the plurality of the amphiphilic compounds to form “nanostructures”, without the necessary steps of doing the same, and which “nanostructures” are not limited by size or morphology (e.g. nanostructure size, shape, etc.). And while the level of skill in the art pertaining to the invention is relatively high, the as-filed disclosure, taken with the ordinary level of skill in the art, clearly does not provide adequate written description of the recited claims because of the vast scope thereof and the minimal examples of the claimed method(s).
	The examiner further notes that Applicant’s Non-Patent literature document Gao et al. (“Nanoassembly of Surfactants with Interfacial Drug-Interactive Motifs as Tailor-Designed Drug Carriers,” 2012, ACS; Molecular Pharmaceutics, Vol. 10, pp. 187-198) provides a better written description of the claimed methods, including the solutions used (0.1M phosphate buffer, methanol for dissolution of JP4-039, 1-100 mM “amine protected derivatives of lysin, phenylalanine, and glycine”) (see whole document, particularly §2.1-2.2, Table 1 and associated description). Gao et al. further states that: “Based on the ability of crystal inhibition at varied molar ratios, the amino acids with the bulkiest Fmoc are ranked the most potent, followed by the amino acids with midsized iso-butyloxycarbonyl and benzyloxycarbonyl (Cbz) groups, while the amino acids with compact t-Boc and the smallest acetyl group were ineffective (Table 1).” (p. 191, col. 1, lines 4-9). And that: “We then chose α-Fmoc-ɛ-Boc-lysine as a simplified system to study Fmoc-JP4-039 interaction because α-Fmoc-ɛ-Boc-lysine appears to form micelles by itself (Figure S2a in the Supporting Information) and is effective in preventing JP4-039 from crystal formation in aqueous solution (Figure 1 and Table 1).” (p. 197, col. 1, 2nd paragraph, lines 12-17). Thus, it is clear that Applicants have selected the most favorable species in Table 1 (compare to instant Specification Table 3, and accompanying description).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 7-10, 13-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because (1) claim 1 recites “a first compound” in the preamble and recites “at least one second compound” in the body of the claim before the “the first compound”. And further because (2) the claim recites no structure for the “first compound” and there is also a limitation of “or a conjugate of the interactive agent and a hydrophilic polymer….” The ‘or’ indicates an alternative; however, the lack of adequate demarcation in the claim makes it difficult to discern where phrase begins and ends. Both of these issues (1 & 2), particularly in combination, make the claim confusing. It is unclear whether the “interactive agent” is the first compound or whether the interactive agent, the second compound and the first compound are all present. In the second section of claim 1 (which starts on line 14), “with at least one hydrophilic domain and with at least one hydrophobic domain” is unclear as a domain must be part of a larger whole so it’s unclear what that larger whole is.
	Claims 2-4, 7-10, 13-16 and 19-21 are rejected as doing nothing to clarify the above discussed issue with claim 1.
	Claim 7 is rejected as being indefinite because the claim recites “wherein the at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction is a fluorenylmethyloxycarbonyl group, a carbobenzyloxyl group […] or the second compound which is selected from the group consisting of the first compound, a portion of the first compound, […] or derivatives thereof.” where claim 1 recites “an interactive agent which is a conjugate of an amino acid or a peptide and at least one second compound comprising at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction, or a conjugate of the interactive agent and a hydrophilic polymer”. It is not clear “the at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction” should be limited to because the claim confuses the “first compound” and the “second compound” by reciting “the at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction is” which claim 1 indicates the second compound is (i.e. “an interactive agent which is a conjugate of an amino acid or a peptide and at least one second compound comprising at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π-π interaction, or a conjugate of the interactive agent and a hydrophilic polymer”) “selected from the group consisting of the first compound, a portion of the first compound, […] or derivatives thereof.” Appropriate clarification is required.
	Claims 21 is rejected as being indefinite because the claim recites the same language in claim 7 with the exception that the “first compound is a biologically active compound” (instant claim 19), particularly that “the at least one group that interacts with the compound via hydrogen bonding, via charge interaction or via π-π interaction is […] or the second compound which is selected from the group consisting of the biologically active compound, a portion of the biologically active compound […] or a derivative thereof.” Which is considered indefinite for the same reason discussed above for claim 7. Appropriate clarification is required.
Response to Arguments:
	Applicant's arguments filed 05/04/2022 have been fully considered and the examiner appreciates Applicants intention to amend the claims to overcome the indicated issues under 112(b) (pre-AIA , 112 2nd paragraph).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 7-10, 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MAEDA (EP 1,591,450 A1; published November, 2005) in view of Clare et al. (“The Use of Nano Polymeric Self-Assemblies Based on Novel Amphiphilic Polymers for Oral Hydrophobic Drug delivery,” Pharmaceutical research Vol. 29, No. 3 (20124), pp. 782-794).
Applicants Claims
	Applicant claims a method of creating a formulation for loading of a first compound, comprising:
	mixing an interactive agent which is a conjugate of an amino acid or a peptide and at least one second compound comprising at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via π- π interaction, or a conjugate of the interactive agent and a hydrophilic polymer with the first compound in an aqueous medium to determine if the at least one group exhibits suitable affinity for the first compound such that the solubility fraction of the first compound in the aqueous medium is increased in the mixture, 
	 forming an amphiphilic compound by conjugating at least one interactive agent previously determined to increase the solubility fraction of the first compound in the aqueous medium via the amino acid or the peptide in the at least one interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain, the at least one interactive agent being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one interactive agent being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, 
	and combining a plurality of molecules of the first compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic compound form nanostructures into which molecules of the plurality of molecules of the first compound are loaded (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MAEDA teaches tissue-specific drug delivery systems including peptide-water-soluble polymer conjugates optionally having protective groups that are useful as the intermediates of these conjugates, colloidal carriers made from these conjugates (see whole document, particularly the abstract). MAEDA teaches “Conjugates (I) of A, B, and C, wherein A and C are conjugated at either end of B by peptide bonds with A being a lipid selected from […] higher fatty acids […], B being a substrate peptide […] C being a water-soluble polymer selected from the group consisting of polyethylene glycols […].” [emphasis added](p. 4, [0017])(instant claims 1 & 19, the hydrophilic domain being a polyalkylene oxide such as polyethylene glycol; instant claims 3-4, 14-16. MAEDA teaches the lipids (A) include fatty acids such as oleic acid, among others (p. 6, [0020]-[0021], specifically lines 30-31) (instant claims 1 & 19, the hydrophobic domain being a lipid such as a fatty acid such as oleic acid; instant claims 2, 10 & 20, disclosed Example of a lipid being oleic acid).
	MAEDA teaches that their colloidal carriers include micelles (p. 5, line 53; p. 14, [0092])(instant claim 9).
	MAEDA teaches fluorenylmethylcarbonyl (Fmoc) as protecting groups for forming their conjugates (p. 10, [0061]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MAEDA is that MAEDA does not expressly teach the PEG-peptide-lipid conjugates include pendant Fmoc groups as compound interactive groups.
	However MAEDA clearly teaches that the fmoc groups are good protecting as well as good leaving groups (implicitly), and the pendant accessibility of the fmoc group will allow one of ordinary skill in the art to attach drugs or other targeting moieties to the conjugated micelle. MAEDA teaches drugs including paclitaxel (p. 15, [0100]; specifically p. 16, line 10).
	Clare et al. teaches that: “Polymeric self-assemblies have been widely studied for their potential as hydrophobic drug solubilizing agents since they were first reported in 1984. They are commonly formed from amphiphilic polymers where these polymers consist of hydrophilic and hydrophobic segments within the same macromolecules. In aqueous environment, polymeric self assemblies with core–shell structures are formed upon the aggregation of hydrophobic moieties. The most common type of self-assemblies are spherical polymeric micelles […].” (p. 782, §Introduction, lines 1-9).
 	Clare et al. teaches that “However, despite most hydrophobic drugs consist of aromatic or cyclic ring systems, to our best knowledge, the attachment of aromatic groups to a pre-formed water soluble polymer backbone, where the aromatic groups serve as the only hydrophobic moiety have not yet been explored for oral hydrophobic drug delivery. Here we investigate the ability of novel poly(allylamine) (PAA) modified with different types and levels of aromatic pendant groups (Fluorenylmethoxy carbonyl (fmoc) […].” (p. 783, col. 1 last paragraph through col. 2, line 4; Figure 1-b).
	Specifically regarding the step of determining a compound interactive agent (instant claim 1, lines 3-8 & claim 6), the instant specification discloses that “The compound/drug-interactive segment, region or domain […] may, for example, be experimentally determined through, for example, solubility tests of individual motifs such as protected amino acids or PEG-conjugates of protected amino acids that have increased water solubility.” [emphasis added](pp. 12-13, paragraph [56]). And that “The motifs may, for example, additionally or alternatively be predicted theoretically based on known structural features of a particular agent, such as charge properties, aromatic ring structures, hydrogen bonding potential, etc.” [emphasis added](p. 13, paragraph [57]). Thus the step of determining a compound interactive agent is reasonably interpreted as encompassing a mental step (e.g. predicted theoretically) in claims 1-4 and 7-10. Instant claim 6 requires the additional limitation “wherein determining the compound interactive agent comprises determining a soluble fraction of the compound in the aqueous medium including the compound […] and the compound interactive agent or the compound interactive agent conjugated to a hydrophilic polymer.” However, this step could still be done, for example, using a computational approach (see, e.g. Ariën et al., of record as cited on PTO-892 dated 03/02/2021, non-patent literature document “X”), or simply a mental step such as predicting theoretically based on known structural features, in addition to the experimental approach disclosed.
	Clare et al. clearly teaches using different pendant hydrophobic groups (fmoc & dansyl, cholesteryl - p. 783, col. 2, lines 2-9) for increasing drug solubilization (p. 783, col. 1, lines 7-12), colloidal stability, encapsulation efficiency and drug release kinetics (p. 783, col. 1, lines 15-18). Thus, one of ordinary skill would have recognized that screening pendant groups such as Fmoc, dansyl, cholesteryl, etc. that are able to increase drug solubilization, colloidal stability, encapsulation efficiency and drug release kinetics, when using a drug such as paclitaxel in a drug delivery polymer micelle, by conjugating said pendant group to the amino acid/peptide groups of MAEDA (teaching Fmoc conjugated to N-terminal end of amino acids/peptides (p. 10, [0061])) and determining increased solubility of the drug such as paclitaxel in water (Instant claims 1, 6 & 19 - Experimental step of determining). 
	Claire et al. clearly teaches their selection method included recognition that the structure of the drug being solubilized and the pendant groups for increasing solubility should be structurally similar. Specifically, Claire et al. teaches that “most hydrophobic drugs consist of aromatic or cyclic ring systems, to our best knowledge, the attachment of aromatic groups to a pre-formed water soluble polymer backbone, where the aromatic groups serve as the only hydrophobic moiety have not yet been explored for oral hydrophobic drug delivery.” [emphasis added](p. 783, col. 1, last paragraph). And that they selected “aromatic pendant groups (Fluorenylmethoxy carbonyl (fmoc) and dimethylamino-1- naphthalenesulfonyl (dansyl) on the enhancement of hydrophobic drug solubility” [emphasis added] the drugs selected being “Three hydrophobic drugs containing aromatic or cyclic ring structures […].” [emphasis added](p. 783, col. 2, lines 3-6 & 13-14). Accordingly, one of ordinary skill in the chemical arts would have simply recognized that structural elements such as aromatic groups (shared between the solubility enhancing pendant groups and the drug being solubilized) would have reasonably increased the solubility of hydrophobic drug species and based on knowledge in the chemical arts and selected an appropriate group (Instant claims 1, 6 & 19 - Mental step of determining).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a an amphiphilic molecule containing micelle formulation including conjugates (I) of A, B, and C, wherein A and C are conjugated at either end of B by peptide bonds with A being a lipid such as oleic acid, C being a water-soluble polymer such as polyethylene glycol, and B being a peptide group linking groups A and C on either end, as suggested by MAEDA, for drug delivery, the amphiphilic molecules including an Fmoc group as a good protecting as well as good leaving groups (implicitly), and the pendant accessibility of the fmoc group will allow one of ordinary skill in the art to attach drugs or other targeting moieties to the conjugated micelle, as suggested by MAEDA, or as a drug interactive group as suggested by Clare et al. in order to improve the drug loading and release profile from the micelle formulation. Furthermore, one of ordinary skill in the art would have been motivated to screen and determine (Experimentally or Mentally) the increase in solubility for other hydrophobic drugs for improved incorporation into the amphiphilic structure of MAEDA and Clare et al. and therefore improved drug delivery by the drug delivery systems taught by the cited references (e.g. an amphiphilic polymer micelle).  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).	
Response to Arguments:
	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
	Applicant’s argument that Applicants argues that the cited references are not combinable (“One skilled in the art would not and could not combine the disclosure of MAEDA with that of Clare et al. to render the present invention obvious.” p. 21, 3rd paragraph). And further that 
“Neither MAEDA, Claire et al., nor any combination thereof discloses or suggests a method creating a formulation for loading of a first compound comprising (i) mixing an interactive agent which is a conjugate of an amino acid or a peptide and at least one second compound comprising at least one group that interacts with the first compound via hydrogen bonding, via charge interaction or via n-n interaction, or a conjugate of the interactive agent and a hydrophilic polymer with the first compound in an aqueous medium to determine if the at least one group exhibits suitable affinity for the first compound such that the solubility fraction of the first compound in the aqueous medium is increased in the mixture; (ii) forming an amphiphilic compound by conjugating at least one interactive agent previously determined to increase the solubility fraction of the first compound in the aqueous medium via the amino acid or the peptide in the at least one interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain, the at least one interactive agent being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one interactive agent being different from the at least one hydrophilic domain and from the at least one hydrophobic domain; and (iii) combining a plurality of molecules of the first compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic compound form nanostructures into which molecules of the plurality of molecules of the first compound are loaded.” (paragraph bridging pp. 21-22).
	In response the examiner argues that the references are combinable and Applicants argument is unpersuasive given the stronger motivation that is provided both from the teachings of Clare et al. and even MAEDA which clearly recognizes the advantages of using protecting groups like FmoC. Clare et al. to be combinable with MAEDA Clare et al. do not have to teach what applicant is trying to achieve. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant See e.g., See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").
	Furthermore, the steps of mixing…, forming…, and combining are clearly taught by MAEDA (MAEDA teaches “Conjugates (I) of A, B, and C, wherein A and C are conjugated at either end of B by peptide bonds with A being a lipid selected from […] higher fatty acids […], B being a substrate peptide […] C being a water-soluble polymer selected from the group consisting of polyethylene glycols […].” [emphasis added](p. 4, [0017])(instant claims 1 & 19, the hydrophilic domain being a polyalkylene oxide such as polyethylene glycol; instant claims 3-4, 14-16. MAEDA teaches the lipids (A) include fatty acids such as oleic acid, among others (p. 6, [0020]-[0021], specifically lines 30-31) (instant claims 1 & 19, the hydrophobic domain being a lipid such as a fatty acid such as oleic acid; instant claims 2, 10 & 20, disclosed Example of a lipid being oleic acid). And that their Conjugates are used to produce colloidal carriers include micelles (p. 5, line 53; p. 14, item 4 & [0092])(instant claim 9). MAEDA teaches methods of combining their conjugates to form drug carriers (p. 16, [0101]-[0102]), and MAEDA further teaches that “The drug is incorporated in the colloidal carrier and transported to the target tissue.” (p. 16, [0103]). Accordingly, Applicants arguments are unpersuasive and the obviousness rejection is maintained.

Conclusion
	Claims 1-4, 7-10, 13-16 and 19-21 are pending and have been examined on the merits. Claims 1-4, 7-10, 13-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement and written description); claims 1-4, 7-10, 13-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and claims 1-4, 7-10, 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a). No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619          

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                           





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Slaughter et al.; “Synthesis and self-assembly properties of a novel [poly(ethylene glycol)]-fluorocarbon-phospholipid triblock copolymer,” 2007; Elsevier, Tetrahedron Letters, Vol. 48, pp. 3879-3882.
        2 The instantly rejected claims do not recite the term “drug interactive group”.
        3 For example, p. 19, [72], discloses that “We identified several readily available amino acid derivatives with different N-protecting groups that are capable of inhibiting the crystallization of Jp4-039 in aqueous solution.” 
        4 Published online: 5 October 2011.